DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/02/2020 are accepted.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method comprising: obtaining, by a computer processor, seismic data regarding a geological region of interest; obtaining, by the computer processor, well log data from a wellbore within the geological region of interest; and determining, by the computer processor, a formation top depth using the seismic data, the well log data, a stratigraphic column, and a machine-learning model, wherein the stratigraphic column describes an order of a plurality of formations within the geological region of interest, and wherein the machine-learning model assigns one or more features among the seismic data and the well log data to a formation among the plurality of formations in the stratigraphic column to determine the formation top depth.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 10 and 16.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 10 is a system claim and claim 16 is a computer program product claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “determining…a formation top depth using the seismic data, the well log data, a stratigraphic column, and a machine-learning model…” (See, for example, FIG. 4; ¶¶30-37, of the instant specification), and “machine-learning model assigns one or more features…to determine the formation top depth…” (See, for example, FIG. 4; ¶¶30-37, of the instant specification), each of which comprises the judicial exception of a mathematical process.  Claim 1 additionally recites “stratigraphic column describes an order of a plurality of formations within the geological region of interest…” (See, for example, FIG. 4; ¶¶30-37, of the instant specification), which comprises the judicial exception of a mental process.
Similar limitations comprise the abstract ideas of claims 10 and 16. 
What remains of the claimed method are merely generic computing components, “computer processor” (See, for example, FIG. 10; ¶58, of the instant specification), and generic hardware “a wellbore within a geological region of interest…” (See, for example, FIG. 1; ¶15, of the instant specification), and generic data receiving steps of “obtaining…seismic data regarding a geological region of interest…” (See, for example, FIGS. 1-4; ¶¶17-23, of the instant specification), and “obtaining…well log data from a wellbore…” (See, for example, FIGS. 1-4; ¶¶17-23, of the instant specification), which is set forth at a highly generic level, and where the generic hardware and data receiving step comprise insignificant extra-solution activity(ies).  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  The claimed method additionally includes a generic data output step of “determine the formation top depth” (See, for example, FIGS. 7-8; ¶¶40-42, of the instant specification), which is set forth at a highly generic level, and which comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  
Similar limitations comprise the abstract ideas of claims 10 and 16. 
Additionally regarding claim 10, claim 10 additionally recites “a logging system,” “a plurality of logging tools,” “a drilling system,” and “a reservoir simulator” (See, for example, FIG. 1; ¶¶17-20, of the instant specification).  However the recited systems, and computing components, computer hardware, and computer software, are merely generic systems and computer hardware and generic computer software, each of which is set forth at a highly generic level, and where each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the determined the formation top depth.
Under Step 2B, since the only steps outside the judicial exception are generic hardware, well drilling systems, computer hardware and software, and generic data gathering and data processing steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 10 and 16, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-9, 11-14, and 17-20, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9-11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohl (Ohl, Derek et al., “Rock Formation Characterization for Carbon Dioxide Geosequestration: 3D Seismic Amplitude and Coherency Anomalies, and Seismic Petrophysical Facies Classification, Wellington and Anson-Bates Fields, Kansas, USA,” Journal of Applied Geophysics, April 1, 2014 pp. 221-231. – provided in IDS submitted on 08/06/2021.); in view of Holman (WIPO Publication WO 2016/036979 A1 – provided in IDS submitted on 08/06/2021).
Regarding claim 1, Ohl teaches a method (Ohl: Abstract [“Higher resolution rock formation characterization is of paramount priority…”]) comprising:
obtaining seismic data regarding a geological region of interest (Ohl: FIG. 1; pg. 224; Sect. 3.1 [“For the purpose of both having a baseline seismic data and a more compressive characterization of both the Mississippian depleting reservoir of Wellington Field (Fig. 1) for CO2 EOR, and the underlying saline aquifer for CO2 geosequestration, in April of 2010 a 3D surface P-wave seismic reflection data was acquired.”]);
obtaining well log data from a wellbore within the geological region of interest (Ohl: FIGS. 4, 6; pp. 225-226; Sect. 4 [“…we utilize well-log neutron porosity plot to identify three classes of petrophysical facies…”]); and
determining a formation top depth using the seismic data, the well log data, a stratigraphic column, and a machine-learning model (Ohl: FIGS. 4, 6, 8-9; pg. 226; Sect. 4 [“After successful training, which is achieved when obtaining low (close to zero) mean squared error of the validation (Fig. 8) of the LVQ-competitive learning ANN, application of the trained network resulted in a waveform classification into three petrophysical/lithofacies classes of the Anson-Bates and Wellington 3D seismic event of the Mississippian top (Fig. 9). The input layer for the LVQ-ANN comprised of three seismic attributes: energy, bandwidth, and peakedness of the seismic wavelet of the Mississippian-top horizon. Energy, bandwidth, and peakedness seismic attributes were extracted utilizing OpendTect…”]),
wherein the stratigraphic column describes an order of a plurality of formations within the geological region of interest (Ohl: FIGS. 2a-2b; pg. 223; Sect. 4 [“…generic stratigraphic column representative of the main rock units in the subsurface of the study area, (b) a stratigraphic column at Wellington-KGS 1-28 for the study area showing the two formations of interest for carbon geosequestration…”]), and
wherein the machine-learning model assigns one or more features among the seismic data and the well log data to a formation among the plurality of formations in the stratigraphic column to determine the formation top depth (Ohl: FIGS. 4, 6, 8-9; pg. 226; Sect. 4 {See above.}).
However, Ohl is silent as to explicitly teaching a computer processor for performing the steps recited in claim 1. 
Holman, in an analogous art, is directed to a method to statistically combine multiple seismic attributes for generating a map of the spatial density of fractures (Holman: Abstract.)  Therein, Holman discloses a computer comprising a processor, suitable for obtaining seismic data regarding a geological region of interest (Holman: FIG. 1, ¶15 [“…target formation having a top defined by a plurality of depths within the subsurface, the method comprising the steps of: within a computer…”]), obtaining, by the computer processor, well log data from a wellbore within the geological region of interest (Holman: FIG. 6, ¶35 [“…velocity and/or density data from well logs proximate to the survey will be used to adjust…”]), and determining, by the computer processor, a formation top depth (Holman: FIG. 1, ¶41 [“…the picked target formation will be converted from time to depth.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a computer processor for performing the steps of obtaining seismic data regarding a geological region of interest, obtaining well log data from a wellbore within the geological region of interest, and determining, by the computer processor, a formation top depth, disclosed by Holman, into Ohl, with the motivation and expected benefit of accurately predicting formation top depths to mitigate human errors and expedite hydrocarbon exploration and production.  This method for improving Ohl was within the ordinary ability of one of ordinary skill in the art based on the teachings of Holman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohl and Holman to obtain the invention as specified in claim 1.
Regarding claims 10 and 16, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Additionally regarding claim 10, Holman further discloses a logging system coupled to a plurality of logging tools, a drilling system coupled to the logging system, and a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system and the drilling system (Holman: FIGS. 1-9; ¶15, ¶43 [“A FMI logging device typically contains some number of electrode contact points that are spaced around the perimeter of the borehole…”]; FIGS. 1-9; ¶51 [“Wells #1 and #2 are indicated to be horizontally drilled with an approximate borehole paths as indicated by the black lines associated with each well.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a logging system coupled to a plurality of logging tools, a drilling system coupled to the logging system, and a reservoir simulator comprising a computer processor, disclosed by Holman, into Ohl, with the motivation and expected benefit of accurately predicting formation top depths to mitigate human errors and expedite hydrocarbon exploration and production.  This method for improving Ohl was within the ordinary ability of one of ordinary skill in the art based on the teachings of Holman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohl and Holman to obtain the invention as specified in claim 10.
Regarding claim 2, Ohl, in view of Holman, teach all limitations from the parent claim 1 as shown above.  Holman discloses determining, by the computer processor, a well path through the geological region of interest using the formation top depth, and performing the well path using a drilling system (Holman: FIGS. 1, 8-9; ¶¶45-46, [“…the well path is roughly horizontal and the top of the target formation is horizontal as well…”]; ¶51 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining a well path through the geological region of interest using the formation top depth, and then drilling the well path using the drilling system, disclosed by Holman, into Ohl, as modified by Holman, with the motivation and expected benefit of determining a well path using one or more formation top depths and/or a geological model to perform various geosteering operations based on formation top depth predictions and/or updates while drilling.  This method for improving Ohl, as modified by Holman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Holman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohl and Holman to obtain the invention as specified in claim 2.
Regarding claims 11 and 17, each claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 6, Ohl, in view of Holman, teach all limitations from the parent claim 1 as shown above.  Ohl discloses seismic and well log data are processed as time-series inputs to a machine-learning model, where the formation top depth corresponds to a geological time event in an output sequence from the machine-learning model that is determined using time-series data before and after the geological time event (Ohl: FIGS. 4, 6, 8-9; pg. 226; Sect. 4 [“After successful training, which is achieved when obtaining low (close to zero) mean squared error of the validation (Fig. 8) of the LVQ-competitive learning ANN, application of the trained network resulted in a waveform classification into three petrophysical/lithofacies classes of the Anson-Bates and Wellington 3D seismic event of the Mississippian top (Fig. 9). The input layer for the LVQ-ANN comprised of three seismic attributes: energy, bandwidth, and peakedness of the seismic wavelet of the Mississippian-top horizon. Energy, bandwidth, and peakedness seismic attributes were extracted utilizing OpendTect…”] {See above.}).  
Regarding claim 13, each claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 9, Ohl, in view of Holman, teach all limitations from the parent claim 1 as shown above.  Holman discloses logging well data while drilling (Holman: FIGS. 1, 8-9; ¶43, ¶¶45-46, ¶51 {See above.}).  Ohl discloses well log data comprising a plurality of gamma ray logs that acquired during real-time during a drilling operation at a wellbore  (Ohl: FIG. 2a pp. 222-223; Sect. 2 [“…showing the two formations of interest for carbon geosequestration along with several geophysical logs; gamma ray…”] {See above.})
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of utilizing well log data comprising a plurality of gamma ray logs that are acquired in real-time during a drilling operation, disclosed by Holman and Ohl, into Ohl, as modified by Holman, with the motivation and expected benefit of measuring naturally occurring gamma radiation to characterize rock or sediment regions within a wellbore.  This method for improving Ohl, as modified by Holman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ohl and Holman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohl and Holman to obtain the invention as specified in claim 9.

Claims 3-5, 12, and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Ohl, in view of Holman; and further in view of Pandey (U.S. Patent Publication No. 2020/0160173 A1).
Regarding claim 3, Ohl, in view of Holman, teach all limitations from the parent claim 1 as shown above.  However, Ohl, in view of Holman, is silent as to explicitly teaching processing an output sequence of the machine-learning model using binary segmentation to produce a binary sequence, wherein the binary sequence is further processed using a cross entropy analysis to determine the formation top depth.
Pandey, in a similar field of endeavor, discloses deep learning based reservoir modelling which provides for receiving input data comprising information associated with one or more well logs in a region of interest (Pandey: Abstract.).  Therein, Pandey discloses an output sequence of the machine-learning model using binary segmentation to produce a binary sequence, wherein the binary sequence is further processed using a cross entropy analysis to determine the formation top depth (Pandey: FIG. 6; ¶94 [“…schematic diagram of an example architecture of a DNN 600, such as a deep feed-forward network, used for facies classification…”]; ¶¶96-98 [“…the DNN 600 has an input layer and stacked-hidden layers with a nonlinear activation function…the output softmax probabilities may then be evaluated against the one-hot encoded values of the facies labels at the sample point to calculate cross-entropy loss C given by the following equation…Regularization of the calculated cross-entropy loss may be performed by adding L2-norms of weights in the hidden layers to the cross-entropy loss C.”] {Including Eqn. 6.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of processing an output sequence of the machine-learning model using binary segmentation to produce a binary sequence, wherein the binary sequence is further processed using a cross entropy analysis to determine the formation top depth, disclosed by Pandey, into Ohl, as modified by Holman, with the motivation and expected benefit of identifying a minimum value of the cross entropy as the correct formation top location.  This method for improving Ohl, as modified by Holman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pandey.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohl and Holman and Pandey to obtain the invention as specified in claim 3.

Regarding claim 4, Ohl, in view of Holman, teach all limitations from the parent claim 1 as shown above.  Pandey discloses a deep neural network comprising a plurality of dilation layers, wherein a respective dilation layer among the plurality of dilation layers is a convolutional layer that uses a predetermined dilation factor (Pandey: FIGS. 3-54; ¶¶56-77 [“…following discussion relates to variograms, which were discussed above in connection with FIG. 2A and used for determining, in part, an input feature for the DNN for petrophysical property prediction…the vertical depth range of the region of interest is subdivided into vertically stacked layers…the dimensions of the weight matrix for the first hidden layer are dependent on the number of features (n) in the input…”] {Including Eqns.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a deep neural network comprising a plurality of dilation layers, wherein a respective dilation layer among the plurality of dilation layers is a convolutional layer that uses a predetermined dilation factor, disclosed by Pandey, into Ohl, as modified by Holman, with the motivation and expected benefit of accurately predicting formation top depths to mitigate human errors and expedite hydrocarbon exploration and production.  This method for improving Ohl, as modified by Holman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pandey.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohl and Holman and Pandey to obtain the invention as specified in claim 4.
Regarding claim 18, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Ohl, in view of Holman, teach all limitations from the parent claim 1 as shown above.  Pandey discloses generating a first input sequence using the seismic data, and generating a second input sequence using the well log data, where the machine-learning model determines a predicted formation top depth using the first input sequence and the second input sequence (Pandey: FIGS. 3-54; ¶¶78-90 [“Seismic Stratigraphy data may be considered as an advanced feature. In this example, a 3D model developed based on seismic data is also considered as a part of input feature…A model of the DNN may be represented as a graph representing how the functions are connected together from an input layer, through one or more hidden layers, and finally to an output layer, and each layer may have one or more nodes.…”] {Including Eqns.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of generating a first input sequence using the seismic data, and generating a second input sequence using the well log data, where the machine-learning model determines a predicted formation top depth using the first input sequence and the second input sequence, disclosed by Pandey, into Ohl, as modified by Holman, with the motivation and expected benefit of converting to one or more input sequences for mapping input features to a geological time event sequence.  This method for improving Ohl, as modified by Holman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pandey.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohl and Holman and Pandey to obtain the invention as specified in claim 5.
Regarding claims 12 and 19, each claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Allowable Subject Matter
Claims 7-8, 14-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding rejections under 35 U.S.C. 101.
The primary reason for the indicated allowability of dependent claim 7, is that, in combination with the other claim elements, determining whether a respective formation top depth among a plurality of formation top depths is invalid due to the respective formation being eroded, and where the respective formation top is determined to be invalid in response to the thickness of the respective formation being less than a predetermined erosion threshold.  Therefore, dependent claim 7 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claims 14 and 20, each claim recites limitations found within claim 7, and is allowable under the same rationale applied to the indicated allowability of claim 7.
The primary reason for the indicated allowability of dependent claim 8, is that, in combination with the other claim elements, determining that a formation top depth is within a predetermined threshold range of missing seismic data values or missing well log values, where the formation top depth is excluded from an update to a geological model in response to determining that the formation top depth is within the predetermined threshold range.
Regarding claim 15, the claim recites limitations found within claim 8, and is allowable under the same rationale applied to the indicated allowability of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication US 2019/0391295 A1, to Salman et al, discloses processing geological data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2857